DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 09/13/22. 
Claims 1, 8 and 15 are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-7 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 8-14 is/are directed to a device/apparatus which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 15-20 is/are directed to a computer program product which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “A method comprising: generating predicted demand based on a first set of historical data, the predicted demand representing customer demand, wherein the predicted demand is distributed smoothly by the minute, using a minute-by-minute distribution, across a predetermined interval; generating predicted supply based on a second set of historical data, the predicted supply representing available delivery associates, wherein the predicted demand is distributed smoothly by the minute, using the minute-by- minute distribution, across the predetermined interval; generating delivery quality values based on the predicted demand and the predicted supply, the delivery quality values corresponding to an accurate quality value for each minute in the predetermined interval; determining incentive values using the delivery quality values; and providing a first one of the determined incentive values to a delivery associate.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to balancing demand and supply predictions by determining incentives to better help meet demand needs. Managing the balancing demand and supply predictions by determining incentives to better help meet demand needs for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “using a decision tree-based machine learning algorithm, of an on-demand delivery platform, of the on-demand delivery platform, of the on-demand delivery platform, An on-demand delivery platform including memory and a processor configured to cause:, A computer program product comprising one or more non-transitory computer readable media having instructions stored thereon for performing a method, the method comprising:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
 As a result, claims 1, 8 and 15 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly, dependent claims 2-7, 9-14, and 16-20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 4 recite “wherein the predicted demand is categorized according to a geographical region and a period of time”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-14, and 16-20 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “using a decision tree-based machine learning algorithm, of an on-demand delivery platform, of the on-demand delivery platform, of the on-demand delivery platform, An on-demand delivery platform including memory and a processor configured to cause:, A computer program product comprising one or more non-transitory computer readable media having instructions stored thereon for performing a method, the method comprising:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph 16, 24, 74, 76-77. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-7, 9-14, and 16-20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 8 and 15. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-14, and 16-20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0266557) Berk; Jonathan et al., further in view of (US 2006/0136237) Spiegel; Joel R. et al. and Zhou et. al (2017/0221086).

As per claims 1, 8 and 15: Berk shows:
	A method comprising (Berk: [0064]: method): 
	An on-demand delivery platform including memory and a processor configured to cause (Berk: [0033]-[0034]: delivery platform):
	A computer program product comprising one or more non-transitory computer readable media having instructions stored thereon for performing a method, the method comprising (Berk: [0064], [0097]):
	generating predicted demand based on a first set of historical data using a decision tree-based machine learning algorithm, the predicted demand representing customer demand of an on-demand delivery platform (Berk: [0092]: delivery parameters may include time, date, traffic, weather, historical courier performance, and size of markets, [0140]: dates may fall on holidays that are historically known to be busy days. Further, Berk shows [0036]: a delivery tracking system generates ETA predictions using a predictive event model that implements machine learning to evaluate weighted factors. In some embodiments, the predictive event model may implement a neural network. In other embodiments, the predictive event model may be a gradient boosted machine or gradient boosted decision tree. [0037]: the predictive event model may iteratively update various decision trees and corresponding error measurements. [0088]: a gradient boosted machine implemented in various example embodiments may comprise a plurality of iteratively trained chained decision trees. A single decision tree may be trained at a time with each subsequent decision tree trained based on the measured error from the previously trained decision tree. [0158]: the service valuation model may be a gradient boosted machine based off of iteratively trained decisions trees), wherein the predicted demand is distributed smoothly by the minute, using a minute-by-minute distribution, across a predetermined interval (regarding this claim limitation, applicants’ specification in [58]    As mentioned above, predicted demand values can be categorized in a variety of ways. In some implementations, predicted demand might be generated according to 30- minute intervals. As such the predicted demand value for a 30-minute interval can be distributed smoothly by the minute across the 30-minute interval. Similarly, for that same 30-minute interval, the total predicted supply can be spread smoothly by the minute across a 30-minute interval in a similar manner. Delivery quality module 420 can use the minute-by-minute distribution in order to come up with an accurate quality value for all times of the day. Besides a minute-by-minute basis, different periods of time may be used for a 30-minute interval. For example, a two-minute smoothing sample, five-minute smoothing sample, ten-minute smoothing sample, etc.
	In light of this specification, Reference Berk does not show “wherein the predicted demand is distributed smoothly by the minute, using a minute-by-minute distribution, across a predetermined interval”. However, Reference Zhou shows the above limitation at least in Fig. 3 and Fig. 4 as well as [0028]-[0034]: FIG. 3 shows an exemplary graph 300 that summarizes historical sales orders associated with a customer. More particularly, the graph 300 depicts the original price 302 and coupon discount 304 redeemed by the customer at different time stamps. The time interval #304 in Fig. 3 and #404 – 406 in Fig. 4 read on the claim limitations above).
Reference Berk and Reference Zhou are analogous prior art to the claimed invention because the references generally relate to field of analyzing demand. Lastly, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Pre-AIA  to provide the teachings of Reference Zhou, particularly [0028]-[0034]: exemplary graph 300 that summarizes historical sales orders associated with a customer, in the disclosure of Reference Berk, particularly in the ways for overcoming the inflexibility related to structure which allows testing to optimize delivery valuation around a supply and demand equilibrium, or implementation of adjustments to the model (Berk: [0034]) in order to provide for a system where the objective function maximizes return-on- investment while fulfilling one or more predefined constraints as taught by Reference Zhou (see at least in [0033]) so that the process of dynamic or on demand delivery services can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar dynamic or on demand delivery field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berk in view of Reference Zhou, the results of the combination were predictable (MPEP 2143 A).
Further, Reference Berk in view of Reference Zhou shows: 
Regarding the claim limitations below:
	“generating predicted supply based on a second set of historical data, the predicted supply representing available delivery associates of the on-demand delivery platform, wherein the predicted demand is distributed smoothly by the minute, using the minute-by- minute distribution, across the predetermined interval;”
	Berk in view of Zhou shows “wherein the predicted demand is distributed smoothly by the minute, using the minute-by- minute distribution, across the predetermined interval” as is shown above and the rejection and motivation are incorporated herein.
	Berk shows ways for overcoming the inflexibility related to structure which allows testing to optimize delivery valuation around a supply and demand equilibrium, or implementation of adjustments to the model (Berk: [0034]). However, Berk does not show “predicted supply” in the claim above. 
	Spiegel shows the above claim limitations at least in [0077]: speculative shipment decision analysis by forecasting model 420. [0094]: inventory data supply chain data relevant to managing items in transit between supplier(s) 1020 and fulfillment center(s) 110. 
Reference Berk and Reference Spiegel are analogous prior art to the claimed invention because the references generally relate to field of dynamic or on demand delivery. Lastly, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Pre-AIA  to provide the teachings of Reference Spiegel, particularly [0077]: speculative shipment decision analysis by forecasting model, in the disclosure of Reference Berk, particularly in the ways for overcoming the inflexibility related to structure which allows testing to optimize delivery valuation around a supply and demand equilibrium, or implementation of adjustments to the model (Berk: [0034]) in order to provide for a system that monitors the data relationships among elements of system… physical shipment paths exist between supplier(s) 1020 and fulfillment center(s) 110 as well as between fulfillment center(s) 110 and customers 1010. These shipper transit paths are shown as distinct from the data relationships within system 1000 as taught by Reference Spiegel (see at least in [0093]) so that the process of dynamic or on demand delivery services can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar dynamic or on demand delivery field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berk in view of Reference Spiegel, the results of the combination were predictable (MPEP 2143 A).
Further, Reference Berk in view of Reference Zhou and Reference Spiegel shows: 
	“generating delivery quality values based on the predicted demand and the predicted supply, the delivery quality values corresponding to an accurate quality value for each minute in the predetermined interval;” 
	Berk in view of Zhou shows “the delivery quality values corresponding to an accurate quality value for each minute in the predetermined interval” as is shown above and the rejection and motivation are incorporated herein. Here, Reference Zhou shows the above limitation at least in Fig. 3 and Fig. 4 as well as [0028]-[0034]: FIG. 3 shows an exemplary graph 300 that summarizes historical sales orders associated with a customer. More particularly, the graph 300 depicts the original price 302 and coupon discount 304 redeemed by the customer at different time stamps. The time interval #304 in Fig. 3 and #404 – 406 in Fig. 4 read on the claim limitations above.
	Berk does not show “predicted supply”. However, Spiegel shows the claim limitations above in [0057]: predictive modeling of a common carrier's shipping network behavior and forecasting of customer demand for various products.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Pre-AIA  to provide the teachings of Reference Spiegel, particularly [0077]: speculative shipment decision analysis by forecasting model, in the disclosure of Reference Berk, particularly in the ways for overcoming the inflexibility related to structure which allows testing to optimize delivery valuation around a supply and demand equilibrium, or implementation of adjustments to the model (Berk: [0034]) in order to provide for a system that monitors the data relationships among elements of system… physical shipment paths exist between supplier(s) 1020 and fulfillment center(s) 110 as well as between fulfillment center(s) 110 and customers 1010. These shipper transit paths are shown as distinct from the data relationships within system 1000 as taught by Reference Spiegel (see at least in [0093]) so that the process of dynamic or on demand delivery services can be made more efficient and effective. 
Further, Reference Berk in view of Reference Zhou and Reference Spiegel shows: 
	determining incentive values using the delivery quality values (Berk: [0033]: couriers are incentivized to maximize compensation for a delivery for the least amount of time or effort involved. [0041]: the incentives of the couriers are more aligned with those of the merchants and customers by preventing couriers from selectively choosing larger orders over smaller orders, which would reduce volatility in compensation for deliveries across all couriers. [0152] This aligns the incentives of the couriers with the merchants and customers by preventing couriers from selectively choosing large orders over smaller orders. Thus, smaller orders and orders with inaccessible merchant locations will experience improved service quality.); and 
Further, Reference Berk in view of Reference Zhou and Reference Spiegel shows: 
	providing a first one of the determined incentive values to a delivery associate of the on-demand delivery platform (Berk: [0033]: couriers are incentivized to maximize compensation for a delivery for the least amount of time or effort involved. [0041]: the incentives of the couriers are more aligned with those of the merchants and customers by preventing couriers from selectively choosing larger orders over smaller orders, which would reduce volatility in compensation for deliveries across all couriers. [0152] This aligns the incentives of the couriers with the merchants and customers by preventing couriers from selectively choosing large orders over smaller orders. Thus, smaller orders and orders with inaccessible merchant locations will experience improved service quality. [0034]: determining delivery values do not sufficiently align incentives of the couriers with those of the merchants and customers, as well as those of the delivery platform. For example, many delivery opportunities may be declined by a courier where the base pay for a delivery is the same for all deliveries in a given market location causing compensation for more difficult deliveries to be undervalued. In some cases, couriers would selectively choose to accept only delivery opportunities with larger orders due to a higher likelihood of substantial gratuity. This also caused many smaller order delivery opportunities to be declined. This may also result in high volatility and inconsistency in courier compensation. Existing systems are also inflexible and may not provide a structure which allows testing to optimize delivery valuation around a supply and demand equilibrium, or implementation of adjustments to the model.).

As per claims 2, 9 and 16: Further, Reference Berk in view of Reference Zhou and Reference Spiegel shows: 
	wherein determining the incentive values using the delivery quality values includes: 
	identifying a first constraint and identifying a second constraint different from the first constraint (Berk: [0034]: Current systems for determining delivery values do not sufficiently align incentives of the couriers with those of the merchants and customers, as well as those of the delivery platform. For example, many delivery opportunities may be declined by a courier where the base pay for a delivery is the same for all deliveries in a given market location causing compensation for more difficult deliveries to be undervalued. In some cases, couriers would selectively choose to accept only delivery opportunities with larger orders due to a higher likelihood of substantial gratuity. This also caused many smaller order delivery opportunities to be declined. This may also result in high volatility and inconsistency in courier compensation. Existing systems are also inflexible and may not provide a structure which allows testing to optimize delivery valuation around a supply and demand equilibrium, or implementation of adjustments to the model. [0041] This approach more closely links the delivery value with the effort required to complete the delivery and results in compensation that is more aligned with the work associated with each delivery. Linking delivery value with effort results in one or more improvements over existing systems and mechanisms. First, the incentives of the couriers are more aligned with those of the merchants and customers by preventing couriers from selectively choosing larger orders over smaller orders, which would reduce volatility in compensation for deliveries across all couriers.); 
	identifying an objective function (Berk: [0034], [0041]. [0091]: a predictive event model implementing a neural network may comprise a plurality of subnetworks, each of which function as a predictive event model to generate an estimated length of time for a particular interval of time between subsequent delivery events.); and 
	selecting incentive values associated with delivery quality values according to the first constraint, the second constraint, and the objective function (Berk: [0138]: a service valuation model implementing a neural network may comprise a plurality of various computational layers, which function to generate a predicted active time value that more closely corresponds to the effort required to complete the delivery. In some embodiments, such computational layers may include, but are not limited to, linear layers, convolution layers, deconvolution layers, residual layers, quadratic layers, etc.).

As per claims 3, 10 and 17: Further, Reference Berk in view of Reference Zhou and Reference Spiegel shows: 
	wherein generating the predicted supply includes using a machine learning algorithm configured to determine a first amount of delivery associates in relation to a first incentive value and determine a second amount of delivery associates in relation to a second incentive value (Berk: [0138]: a service valuation model implementing a neural network may comprise a plurality of various computational layers, which function to generate a predicted active time value that more closely corresponds to the effort required to complete the delivery. In some embodiments, such computational layers may include, but are not limited to, linear layers, convolution layers, deconvolution layers, residual layers, quadratic layers, etc.).

As per claims 4, 11 and 18: Further, Reference Berk in view of Reference Zhou and Reference Spiegel shows: 
	wherein the predicted demand is categorized according to a geographical region and a period of time ([0038]: The delivery service value may also take into account a predetermined active time value for a given location and time.).

As per claims 5, 12 and 19: Further, Reference Berk in view of Reference Zhou and Reference Spiegel shows: 
	wherein the predicted supply includes a first incentive value for a geographical region and a second incentive value for the geographical region (Berk: [0039]: the delivery routing system tracks the courier acceptance rate of the system for a given location and time. Various metrics may be used to determine the courier acceptance rate. For example, the courier acceptance rate may correspond to the average number of delivery opportunities that are declined for a given location and time. [0123]: the delivery service value of a given delivery opportunity is determined by multiplying the PDD by a predetermined active time value... he predetermined active time value may vary based on various factors, including location, time of day, traffic conditions, etc. This may provide a mechanism to easily evaluate and determine what constitutes fair and competitive compensation for a delivery and how it varies by geography and time of day. [0124]: the location of a merchant, customer, or courier corresponds to a defined geographic area in which such merchant, customer, or courier is located. In some embodiments, the active time value may be adjusted in various increments, such as in 30-minute increments. For example, for a given area corresponding to the location of the merchant, an active time value of $15.00 may be set for between the hours of 11:30 am and 1:00 pm.).

As per claims 6, 13 and 20: Further, Reference Berk in view of Reference Zhou and Reference Spiegel shows: 
	wherein generating delivery quality values includes generating a first delivery quality value based on the first incentive value for the geographical region and generating a second delivery quality value based on the second incentive value for the geographical region (Berk: [0039]: the delivery routing system tracks the courier acceptance rate of the system for a given location and time. Various metrics may be used to determine the courier acceptance rate. For example, the courier acceptance rate may correspond to the average number of delivery opportunities that are declined for a given location and time. [0123]: the delivery service value of a given delivery opportunity is determined by multiplying the PDD by a predetermined active time value... he predetermined active time value may vary based on various factors, including location, time of day, traffic conditions, etc. This may provide a mechanism to easily evaluate and determine what constitutes fair and competitive compensation for a delivery and how it varies by geography and time of day. [0124]: the location of a merchant, customer, or courier corresponds to a defined geographic area in which such merchant, customer, or courier is located. In some embodiments, the active time value may be adjusted in various increments, such as in 30-minute increments. For example, for a given area corresponding to the location of the merchant, an active time value of $15.00 may be set for between the hours of 11:30 am and 1:00 pm.).

As per claims 7 and 14: Further, Reference Berk in view of Reference Zhou and Reference Spiegel shows: 
	wherein determining the incentive values using the delivery quality values includes selecting the second incentive value as the first determined incentive value provided to the delivery associate (Berk: [0039]: the delivery routing system tracks the courier acceptance rate of the system for a given location and time. Various metrics may be used to determine the courier acceptance rate. For example, the courier acceptance rate may correspond to the average number of delivery opportunities that are declined for a given location and time. [0123]: the delivery service value of a given delivery opportunity is determined by multiplying the PDD by a predetermined active time value... he predetermined active time value may vary based on various factors, including location, time of day, traffic conditions, etc. This may provide a mechanism to easily evaluate and determine what constitutes fair and competitive compensation for a delivery and how it varies by geography and time of day. [0124]: the location of a merchant, customer, or courier corresponds to a defined geographic area in which such merchant, customer, or courier is located. In some embodiments, the active time value may be adjusted in various increments, such as in 30-minute increments. For example, for a given area corresponding to the location of the merchant, an active time value of $15.00 may be set for between the hours of 11:30 am and 1:00 pm. [0141]: an updated active time value may be generated for each particular location or geographic area. The adjusted active time value may then be used to determine delivery service values for subsequent orders at operation 704. [0159] The adjusted active time value may then be used to determine service value amounts for subsequent delivery opportunities at 801. In some embodiments, an updated active time value may be generated for each predefined location or geographic area. In some embodiments the active time value may be adjusted at equal time intervals, such as at 30 minute intervals. In other embodiments, an updated active time value may be generated for each rejected order before the delivery opportunity for such order is transmitted to a subsequent courier.).

Response to Arguments
	Applicants arguments are moot in view of the new grounds of rejection necessitated by the amendments made to previously presented claims. 

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	NPL Reference:
	Kaiser, Tom. Experts predict huge growth for on-demand delivery services. Food on demand: The intersection of Food, Technology, & Mobility. https://foodondemandnews.com/10312016/experts-predict-huge-growth-for-on-demand-delivery-services/
	Holger Luedorf, senior vice president of business development at Postmates, predicts substantial growth ahead for the industry, especially in retail- and convenience-oriented deliveries. Since joining the company in mid-2014, he’s seen the company grow from fewer than 10,000 deliveries a month to approximately 1.5 million deliveries by late 2016.

	Foreign Reference:

	(KR 102041971 B1) OH YOUNG. The reference discloses cloud delivery service system comprises: a smart delivery management system ordering delivery by issuing a label to be attached to a logistics box, constituting routing setting modeling of the least expense delivery path for delivery, calculating and providing a delivery path and costs using the constituted routing setting modeling of the least expense delivery path, and calculating costs generated by the delivery; a shipper company terminal receiving the issued label in remote from the smart delivery management system and scanning a label of a logistics box corresponding to an order history for delivery to connect the order history with the logistics box; and a delivery company terminal registering a main driving path in the smart delivery management system and receiving the calculated information of the delivery path and costs.	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624